DETAILED ACTION
Allowable Subject Matter
Claims 1, 3, and 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 has been amended to incorporate the limitations of dependent claim 4, previously marked as allowable. Independent claim 11 has been amended to incorporate the limitations of dependent claim 13, previously marked as allowable. Reasons for allowability of these claims can be found in the Office action dated 1/08/21 and remain valid. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALIA SABUR/Examiner, Art Unit 2812